MONROE, C. J.
Plaintiff having sued for divorce on statutory grounds, defendant answered setting up a similar demand in re-convention, but produced no evidence in support of the same. There was judgment of nonsuit, from which plaintiff has appealed. Defendant has made no appearance in this court.
Plaintiff produced three witnesses, to wit, the individual who might have been made corespondent, and his (the possible corespondent’s) mother and sister, who testified to the facts alleged. Defendant produced two witnesses who contradicted each other upon a question which leaves no room for doubt that one or the other testified falsely. The judge a quo evidently did not know who to believe, and gave judgment of nonsuit. As we are not so well situated to determine the question of comparative credibility, and the record fails to satisfy us that any error has *577been committed, therein, the judgment should be affirmed.
And it is so ordered.